The administrator with the will annexed in the matter of the estate of James E. Dawson, deceased, appealed from an order allowing funeral expenses and attorney's fees in amounts less than those claimed by them.
[1] The appellants' briefs contain no separate presentation of points, appropriate headings or list of authorities, and are not so prepared as to comply with rule VIII of the Rules of the Supreme Court and District Court of Appeal. For that reason the appeal is not considered.
The appeal is dismissed.
Works, P.J., and Thompson (Ira. F.), J., concurred. *Page 224